Citation Nr: 0838685	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-24 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for chronic rhinitis.  

2.  Entitlement to an initial compensable disability 
evaluation for a left ovarian cyst.  

3.  Entitlement to service connection for loss of eyelashes.  

4.  Entitlement to service connection for left knee pain.  

5.  Entitlement to service connection for abdominal 
discomfort.  

6.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1996 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran requested and was afforded a hearing before a 
Decision Review Officer (DRO) at the RO in Montgomery, 
Alabama in June 2003.  A written transcript of that hearing 
was prepared, and a copy has been incorporated into the 
evidence of record.  The veteran also requested a hearing 
before a Veteran's Law Judge at the Board, but the veteran 
failed to report to her hearing scheduled in June 2008.  The 
veteran did not request to reschedule this hearing, and as 
such, the Board deems her request for a hearing withdrawn.  

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's rhinitis is not accompanied by a greater 
than 50 percent obstruction of the nasal passages on both 
sides, and, complete obstruction on one side.  

2.  The veteran's left ovarian cyst is not manifested by 
symptoms that require continuous treatment.  

3.  The evidence does not indicate that the veteran suffers 
from a disorder associated with her lost eyelashes.    

4.  The evidence does not indicate that the veteran suffers 
from an abdominal disorder.    

5.  Hearing loss of the right ear was evident within one year 
of the veteran's separation from active duty.  However, it 
did not become manifest to a degree of 10 percent disabling 
within one year of separation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for chronic rhinitis have not been met.  38 
U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310, 3.159, 4.97, Diagnostic Code 6522 
(2008).  

2.  The criteria for an initial compensable disability 
evaluation for a left ovarian cyst have not been met.  38 
U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310, 3.159, 4.116, Diagnostic Code 7615 
(2008).  

3.  The evidence does not establish that the veteran's loss 
of her eyelashes is related to a disabling injury or disease 
resulting from her military service.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

4.  The evidence does not establish that the veteran suffers 
from an abdominal disability.  38 U.S.C.A. §§ 1110, 5103(a), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).

5.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385, 4.85 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The veteran's increased disability rating claims arise from 
her disagreement with the initial evaluations following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Regarding the veteran's claims of service connection, the 
duty to notify was satisfied by way of several letters.  The 
first letter was sent to the veteran in February 2001.  This 
letter, while not specific to the veteran's claims, provided 
general notice on how to substantiate a service connection 
claim.  It was sent prior to the initial RO decision on these 
matters.  Additional notice was sent to the veteran in an 
April 2003 letter as well, which was specific to the 
veteran's claims.  The issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  These letters 
informed her of what evidence was required to substantiate 
the claims and of her and VA's respective duties for 
obtaining evidence.  

The veteran was also not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a March 2006 letter.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).  However, the 
claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett, 
20 Vet. App. at 376.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the veteran has not been afforded 
VA examination in this case since August 2001.  However, the 
Board does not find that a remand is necessary for additional 
examination relating to all issues in this case.  VA 
attempted to provide the veteran with additional VA 
examination on November 10, 2006 and on November 15, 2006.  
However, the evidence indicates that the veteran failed to 
report to either of these examinations.  To this date, VA has 
not received a letter from the veteran indicating why she 
failed to report to these examinations or implying that the 
veteran would like VA to reschedule her VA examinations.  
Further, the veteran has submitted no evidence or 
communication indicating that her disabilities have worsened 
since her August 2001 VA examination.  

While VA has a statutory duty to assist in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  As such, the Board will proceed with 
the veteran's claims, aside from the remanded left knee 
disorder discussed below, based on the evidence of record as 
it currently exists.  See 38 C.F.R. § 3.655.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Additionally, the veteran submitted private 
medical evidence which VA has incorporated into the record.  
Also, the veteran received a VA medical examination in August 
2001, and VA has obtained these records as well as the 
records of the veteran's outpatient treatment with VA.  
Significantly, VA scheduled the veteran for additional VA 
examination and a Board hearing, but the veteran failed to 
appear for either, and has not expressed interest in 
rescheduling.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Disability Evaluation Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

If, as in this case, there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based upon the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 
35 (1993) (a claim for an original rating remains in 
controversy when less than the maximum available benefit is 
awarded).  In other words, the veteran's rating may be 
"staged" to compensate her for times since the effective 
date of her award when her disability may have been more 
severe than others.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  



Rhinitis

The veteran was originally granted service connection for 
rhinitis in a July 2002 rating decision.  A noncompensable 
disability evaluation was assigned under Diagnostic Code 
6522, with an effective date of January 9, 2001.  The veteran 
contends that she is entitled to a compensable initial 
disability evaluation for her rhinitis.  However, the 
preponderance of the evidence of record establishes that a 
higher disability evaluation is not warranted at any time 
since the veteran filed her claim.  

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side, 
is rated 10 percent disabling.  Allergic or vasomotor 
rhinitis with polyps is rated 30 percent disabling.  38 
C.F.R. § 4.97.

The veteran was afforded VA examination in August 2001. The 
veteran reported having sinus troubles since approximately 
1996 that lasted year round.  She described the symptoms as 
being worse upon waking up in the morning.  The veteran 
reported having soreness over her sinuses with congestion, 
but not many headaches.  The veteran treated the condition 
with nasal spray.  Upon examination, the examiner concluded 
that the veteran had no tenderness over her sinuses, and her 
nose, mouth and throat were clear.  A diagnosis of chronic 
rhinitis was assigned.  

The record also contains a private treatment record from 
October 2002.  The veteran was seeking treatment for a 
condition unrelated to her rhinitis at this time.  However, 
the record does indicate that the veteran was still suffering 
from allergic rhinitis.  The veteran also testified about her 
rhinitis at her June 2003 DRO hearing.  According to the 
transcript from this hearing, the veteran reported having to 
use nasal spray twice a day to treat her chronic rhinitis.  
The veteran described sinus pressure, and reported that both 
of her nasal passages were stopped up.  

Subsequent medical treatment, however, establishes that the 
veteran does not have complete or partial obstruction of her 
nasal passages.  The veteran continued to seek treatment for 
her rhinitis from VA in 2003.  According to a September 2003 
outpatient treatment note, the veteran's nose was patent, or 
open and unobstructed, and her turbinates were within normal 
limits.  

Based on the above evidence, the Board concludes that a 
compensable disability evaluation for the veteran's rhinitis 
is not warranted.  The most recent medical evidence of record 
establishes that the veteran's nose and turbinates are within 
normal limits.  There is no evidence that the veteran has 
obstructed nasal passages because of her chronic rhinitis.  

The evidence in this case fails to show marked interference 
with employment beyond that contemplated in the assigned 
rating, and the veteran has not been hospitalized for this 
disability during the period on appeal.  Therefore, in the 
absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2008).  

As a final note, the Board has considered whether increased 
staged ratings are warranted in this case.  See Fenderson v. 
West, 2 Vet App 119 (1999).  As discussed in detail above, 
however, the Board concludes that the service-connected 
rhinitis has not, at any time since January 9, 2001, met any 
applicable criteria for an initial compensable disability 
rating.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  Reviewing the evidence, the Board 
finds that the overall disability picture for the veteran's 
rhinitis does not more closely approximate a compensable 
rating.  38 C.F.R. § 4.7.  The veteran's claim of entitlement 
to an initial compensable disability evaluation for rhinitis 
must be denied.

Left Ovarian Cyst

The veteran was granted service connection for a left ovarian 
cyst in the July 2002 rating decision.  A noncompensable 
disability rating was assigned under Diagnostic Code 7615, 
effective January 9, 2001.  The veteran disagreed with this 
rating in January 2003, contending that she was entitled to a 
higher disability rating.  However, upon review of the 
evidence, the Board concludes that the veteran is not 
entitled to a compensable disability rating for her service-
connected left ovarian cyst.  

Diagnostic Code 7615 provides ratings for diseases, injuries, 
or adhesions of the ovaries.  A noncompensable, 0 percent, 
disability rating is assigned if there are symptoms that do 
not require continuous treatment; a 10 percent disability 
evaluation is assigned if there are symptoms that do require 
continuous treatment; and a 30 percent disability evaluation 
is assigned if there are symptoms that are not controlled, 
even though there is continuous treatment.  38 C.F.R. 
§ 4.116.  

The veteran underwent VA examination in August 2001.  A 
pelvic ultra sound was performed as part of this examination, 
revealing bilateral ovarian cysts.  The veteran reported 
occasional abnormal bleeding during her menstrual periods, 
but the examiner noted that the veteran was receiving no 
hormonal treatment to remedy this problem.  There was no 
mention of continuous treatment required to treat this 
condition.  

There is no evidence of treatment again until private medical 
reports from October 2002.  These reports indicate that the 
veteran received a pelvic examination due to pain and heavy 
periods.  The veteran reportedly takes pain killers to remedy 
this pain.  These records do not mention that this is related 
to the veteran's ovarian cysts, however.  Therefore, there is 
no medical evidence of record indicating that the veteran has 
received treatment for her ovarian cyst since August 2001.  
In fact, according to the veteran's June 2003 hearing 
testimony, the veteran testified that she was not receiving 
continuous treatment for this condition.  Rather, she had the 
option of removing the cyst surgically, but had chosen not to 
pursue this option as of that time.  

Based on the above evidence, it is clear that the veteran is 
not entitled to the next-higher disability rating of 10 
percent for her ovarian cyst.  According to Diagnostic Code 
7615, the next-higher disability rating of 10 percent is only 
warranted if the ovarian disorder requires continuous 
treatment.  In the present case, it appears that the 
veteran's ovarian cyst does not require any treatment at all.  
The Board recognizes that the veteran reportedly takes pain 
killers for abdominal pain, but there is no evidence of 
record indicating that this pain is a result of the veteran's 
ovarian cyst.  

The evidence in this case fails to show marked interference 
with employment beyond that contemplated in the assigned 
rating, and the veteran has not been hospitalized for this 
disability during the period on appeal.  Therefore, in the 
absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2008).  

As a final note, the Board has considered whether increased 
staged ratings are warranted in this case.  See Fenderson v. 
West, 2 Vet. App. 119 (1999).  As discussed in detail above, 
however, the Board concludes that the service-connected 
rhinitis has not, at any time since January 9, 2001, met any 
applicable criteria for an initial compensable disability 
rating.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  Reviewing the evidence, the Board 
finds that the overall disability picture for the veteran's 
left ovarian cyst does not more closely approximate a 
compensable rating.  38 C.F.R. 
§ 4.7.  The veteran's claim of entitlement to an initial 
compensable disability evaluation for a left ovarian cyst 
must be denied.

Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Loss of Eyelashes

The veteran contends that she is entitled to service 
connection for loss of her eyelashes.  However, the Board 
does not find the loss of eyelashes in this case to be a 
disabling disease or injury for VA compensation purposes.  
The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The medical evidence, as discussed below, 
does not show that the veteran has been diagnosed with a 
disability that causes loss of eyelashes.  

According to 38 C.F.R. § 3.303, service connection is 
warranted when the evidence establishes that a particular 
disease or injury resulting in disability was incurred in 
service.  In-service treatment records from May 1998 do 
reflect that the veteran experienced a loss of some of her 
eyelashes during service.  The military physician considered 
a possible diagnosis of alopecia areata, but no definitive 
diagnosis was assigned.  During the veteran's August 2001 VA 
examination, the veteran reported that her eyelashes will 
fall out.  The veteran indicated that some, but not all, of 
the eyelashes will then grow back.  The VA examiner found the 
veteran's head to be normal, aside from scanty eyelashes of 
the right upper eyelid, upon examination.  No specific 
disorder was diagnosed at this time.  

In June 2003, the veteran testified before a DRO at her 
hearing that her eyelashes had not grown in over four years.  
The veteran stated there has been no medical opinion as to 
etiology.  The veteran thought it might be due to exposure to 
asbestos at the Pentagon.  However, there is no evidence of 
record that the veteran was exposed to asbestos while at the 
Pentagon.  The veteran also indicated that she was around 
depleted uranium while serving in Kosovo, but noted that her 
eyelashes began falling out prior to her service in Kosovo.  

In a September 2003 VA outpatient treatment note, the veteran 
was again noted to have sparse eyelashes.  In October 2003, 
the veteran reported that her self-esteem was reduced because 
of the loss of her eyelashes.  No diagnosis or opinion as to 
etiology was provided.  There is no medical evidence of 
record indicating that the veteran has since sought treatment 
for loss of eyelashes.  As such, the evidence simply does not 
establish that the veteran's loss of eyelashes is a chronic 
disability for VA compensation purposes.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for loss of eyelashes must be denied.



Abdominal Discomfort

The veteran contends that she is entitled to service 
connection for abdominal discomfort.  However, the evidence 
of record does not support a grant of service connection in 
this case.  As previously discussed, the evidence must 
establish that the veteran has a current disability before 
service connection can be granted.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225 (1992).In this case, there is no 
such evidence.  

According to the veteran's August 2001 VA examination, the 
veteran complained of some lower abdominal discomfort prior 
to and during her menstrual period.  The veteran reported no 
history of other gastrointestinal (GI) symptomatology.  The 
VA examiner noted that upon examination, the veteran had 
normal bowel sounds and no organomegaly.  The veteran 
indicated having mild tenderness in the left lower quadrant 
of the abdomen.  However, the examiner did not assign any 
diagnosis related to these complaints.  

Private treatment records from October 2002 also indicate 
that the veteran sought treatment for cramping, pain and 
extra heavy periods.  No diagnosis was assigned.  The veteran 
also indicated in her June 2003 hearing testimony that she 
has not actually been diagnosed with anything pertaining to 
her abdominal discomfort.  The final evidence of record 
relating to abdominal pain is a September 2003 VA outpatient 
treatment record.  The veteran sought treatment for abdominal 
pain in the medium and lower abdomen.  No diagnosis was 
assigned at this time, and the record does not indicate that 
the veteran has sought treatment for abdominal pain since 
this time.  

As such, the Board finds that the veteran does not have a 
disability related to her abdomen.  The Board must rely on 
the evidence of record, which in this case, does not indicate 
that the veteran has an abdominal disability.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  The Board recognizes 
that the veteran experiences pain in her abdomen at times.  
However, pain alone is not a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999). 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for abdominal discomfort must be 
denied.

Right Ear Hearing Loss

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

The veteran contends that she is entitled to service 
connection for right ear hearing loss.  For VA purposes, 
hearing impairment is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 CFR § 3.385 (2007).

Prior to the veteran's enlistment in the military, she was 
provided an audiometric examination.  On the authorized 
audiological evaluation of August 1995, pure tone thresholds, 
in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
45
LEFT
5
0
15
15
30

The Board recognizes that the above results appear to 
indicate a right ear hearing loss, as the pure tone threshold 
at 4000 Hz is 45 dB.  However, upon reviewing subsequent 
audiometric exams, it appears that the veteran did not have a 
chronic hearing loss disability upon her entry into military 
service.  

Specifically, the veteran was afforded additional audiometric 
examination, just prior to her enlistment, in December 1995.  
Upon authorized evaluation, pure tone thresholds, in dB, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
30
LEFT
5
0
15
20
10

The above results indicate that just prior to service, the 
veteran was not suffering from a hearing loss disability of 
the right ear.  Likewise, the evidence establishes that the 
veteran was not suffering from a hearing loss disability 
during her military service.  

While serving in the military, the veteran was afforded 
additional audiometric examinations.  On the authorized 
audiological evaluation of January 1998, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
25
30
LEFT
5
5
20
20
20

The above examination indicates that the veteran was not 
suffering from hearing loss of the right ear at this time, as 
there were not three or more pure tone thresholds of 26 dB or 
more, and there were no thresholds of 40 dB or more.  This 
finding was supported by a subsequent in-service audiometric 
examination from January 2000, where there were not three 
thresholds of 26 dB or more or any thresholds above 40 dB 
either.  As such, it appears that the veteran was not 
suffering from hearing loss of the right ear during service, 
despite the pre-induction results of August 1995.  

However, according to the veteran's VA audiology examination 
of August 2001, just seven months after her separation from 
service, the veteran was suffering from hearing loss of the 
right ear.  On the authorized audiological evaluation of 
August 2001, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
45
LEFT
10
10
30
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Her pure tone threshold averages were 31 in the right ear and 
23 in the left ear.  Therefore, the evidence establishes that 
the veteran was suffering from hearing loss in her right ear 
within one year of her separation from service, as the pure 
tone threshold at 3000 Hz was 40 dB and at 4000 Hz was 45 dB.  
38 C.F.R. § 3.385.  This was the next audiometric examination 
provided to the veteran after the in-service examination of 
January 2000, which indicated that the veteran did not have a 
hearing loss disability of the right ear.  

The evidence establishes that the veteran did not suffer from 
hearing loss of the right ear just prior to her enlistment 
into the military or during her military service, but she did 
suffer from right ear hearing loss within one year of her 
separation from service.  

In order to grant service connection, the veteran's right ear 
hearing loss must become manifest to a degree of 10 percent 
disabling within one year of separation from service.  
38 C.F.R. § 3.307(a)(3).  In this case, the evidence does not 
show that the veteran's right ear hearing loss is 10 percent 
disabling.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, as it has been in this case, 
levels of hearing loss are determined by considering the pure 
tone threshold average and speech discrimination percentage 
scores, resulting in a Roman numeral designation for hearing 
loss.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are 
assigned by combining the level of hearing loss in each ear.  
38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).

At the veteran's August 2001 audiological examination, the 
average puretone threshold in the right ear was 31.  Speech 
audiometry revelaed a speech recognition ability of 96 
percent in the right ear.  Applying the results of that 
examination to Table VI of the VA regulations yields a Roman 
numeral value of I in the right ear.  Since the veteran is 
claiming service connection for her right ear only, her left 
ear will be assigned a Roman numeral value of I in order to 
determine her level of disability.  38 C.F.R. § 4.85(f).   

Applying these values to Table VII, the Board must find that 
the veteran's bilateral hearing loss warrants a 
noncompensable evaluation, and not more.  38 C.F.R. § 4.85.  
There is no other evidence of record to show that her right 
ear hearing loss was 10 percent disabling within one year 
from separation.  As the veteran's right ear hearing loss did 
not become manifest to a degree of 10 percent disabling 
within one year of separation, service connection cannot be 
granted.  Since the preponderance of the evidence is against 
the claim, the provisions of 38 U. S. C. A. 5107(b) regarding 
reasonable doubt are not applicable, and her claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an initial compensable disability evaluation 
for chronic -rhinitis is denied.

Entitlement to an initial compensable disability evaluation 
for a left ovarian cyst is denied.  

Entitlement to service connection for loss of eyelashes is 
denied.  

Entitlement to service connection for abdominal discomfort is 
denied.  

Entitlement to service connection for right ear hearing loss 
is denied.  


REMAND

The veteran is seeking service connection for a left knee 
disorder.  Upon review of the evidence of record, the Board 
finds that despite the veteran's prior failure to appear for 
her VA examinations, this case warrants remand to provide the 
veteran with an additional opportunity to acquire evidence in 
support of her claim.  There is significant evidence of knee 
pain during and after service, but there is no opinion as to 
whether the two are etiologically related.  

Specifically, the veteran's service medical records indicate 
that the veteran complained of left knee pain during her 
military service.  In April 1999, the veteran was treated for 
shin splints, but also complained of left knee pain at that 
time.  A bone scan from July 1999 indicated that the veteran 
had mild stress related periosteal reactions diffusely about 
the knees.  After separation, the veteran indicated that she 
still experienced pain in her left knee.  X-ray examination 
from May 2003 notes a possible lateral meniscus tear of the 
left knee, and a June 2003 magnetic resonance image (MRI) of 
the knee reveals evidence of a probable tear.  

While VA has a statutory duty to assist in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence - the 
duty to assist is not a one way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  As such, if the veteran 
fails to show for this examination, she is notified that VA 
will have no choice but to decide her claim based on the 
evidence of record as it currently exists.  

In view of the above-discussed evidence of record, the Board 
is of the opinion that further development is warranted.  
Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded VA 
examination of the left knee.  The claims 
file must be made available to the 
examiner, and the report of examination 
should reflect review of pertinent 
documents.  The examiner should provide 
an opinion as to whether the veteran has 
a current disability of the left knee, 
and if so, whether it is at least as 
likely as not that the veteran's left 
knee disorder is etiologically related to 
the veteran's military service.  

2.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2007).  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  

3.  After completion of the above, the 
AMC should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


